DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/26/2022.  Since the previous filing, claims 1, 10, 11, 13, 14 and 19 have been amended, claims 21-23 have been added and claims 9, 12 and 20 have been cancelled.  Thus, claims 1-8, 10-11, 13-19 and 21-23 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant’s amendments do not overcome the prior art nor are their arguments persuasive.  The rejections are therefore maintained, modified for amendments, below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10-11, 13-14, 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811), hereafter referred to as Kiesele-811, in view of Li (US 2012/0277613), Kiesele (US 6607642), hereafter referred to as Kiesele-642, as evidenced by Ng (US 2018/0114649).
In regards to claim 1, Kiesele-811 discloses a ventilation system comprising: a breathing gas flow arrangement (breathing gas line 1) through which a breathing gas containing an alkyl phenol flows (detection of propofol in exhaled gases, paragraph 23; instant specification paragraph 11 and claim 5); and an electrochemical cell with electrodes (paragraph 11) as a filter for the alkyl phenol, the filter having an absorption filter having an absorbent for the alkyl phenol, wherein the absorbent for the alkyl phenol is comprised of activated carbon and/or silicon dioxide (paragraph 32), wherein an electrical potential is applied to the electrodes for the oxidation of the alkyl phenol (paragraph 33), wherein the electrodes comprise a working electrode (measuring electrode, paragraph 33 line 3), wherein breathing gas sweeps over the working electrode (paragraph 33 line 3-4).
While Kiesele-811 does not explicitly teach filtering or oxidation of the alkyl phenol, it is known that electrochemical detection of propofol is achieved by oxidation of the phenol structure (Li: paragraph 23 line 18-21).  Further, the instant specification states that oxidizing the alkyl phenol removes it from the gas stream (paragraph 11).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of Kiesele-811 to be used as a filter by oxidizing the alkyl phenol in the breathing gas stream to remove it from said stream as Li teaches that this is a byproduct of exposing the alkyl phenol to the electrochemical cell.
Kiesele-811 does not teach the electrodes comprising a second-order conductor, a counterelectrode, the working electrode being connected to via the second-order conductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode at a working potential of 100 mV to 500 mV.
However, Li teaches an electrochemical cell operating at a working potential 0.51V (paragraph 56).
While the teaching of Li is not within the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a working potential of 100 m – 500 mV as taught by Li as it is known that a lower working potential may decrease the background signal (Li: paragraph 23 line 23-24).
Further, Kiesele-642 teaches a second-order conductor (electrolyte 7, column 3 line 9; Ng: an “electrolyte” is an electric conductor that transports electric current via the motion of ions, paragraph 38); and a counterelectrode (counterelectrode 3, column 3 line 4-5), the working electrode (measuring electrode 2) being connected via the second-order conductor to the counterelectrode (Fig 1); a reference electrode (reference electrode 4, column 3 line 5-6), whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode (column 3 line 24 and 24-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a counterelectrode, the working electrode being connected to via the second-order conductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode as taught by Kiesele-642 as this is a known construction of electrochemical cell (Kiesele-811: paragraph states electrodes may be as described in DE 19939011, the German publication of Kiesele-642).
In regards to claim 4, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and Kiesele-811 further discloses wherein the alkyl phenol has 1 to 3 alkyl substituents and the alkyl substituents have a total of 1 to 12 carbon atoms (Kiesele-811: detection of propofol, paragraph 23; instant specification defines alkyl phenol as propofol, paragraph 6, 11, 15).
In regards to claim 5, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 4 and the combination further discloses wherein the alkyl phenol comprises propofol (Kiesele-811: paragraph 11 and paragraph 23 line 4-5) and wherein a concentration of propofol is determined based on the oxidation of the alkyl phenol (Li: paragraph 23 line 18-21).
In regards to claim 6, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and the combination further teaches wherein the concentration of alkyl phenol for breathing gas is 1 ppb to 100 ppb (Li: paragraph 26 line 20-21).
In regards to claim 7, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and Kiesele-811 further discloses a sensor for determining a concentration of the alkyl phenol (propofol sensor 5 measures concentration of propofol, paragraph 23).
In regards to claim 8, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and the combination further discloses wherein the electrochemical cell has an electrical power connection for applying an electrical potential to the electrodes to form a switchable filter, which can be switched electrically on and off, wherein the oxidation of the alkyl phenol occurs when the switchable filter is electrically on (Kiesele-811: paragraph 33), the filter having a sleeve Kielsele-642: housing 6, see Annotated Fig).
In regards to claim 10, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and Kiesele-811 further discloses wherein the electrodes each comprise one or more precious metals, carbon and graphene (paragraph 26).
In regards to claim 11, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 9 and Kiesele-642 further discloses wherein the working electrode is arranged on an open-pore hydrophobic membrane (paragraph 26 line 1-2).
Kiesele-811 does not disclose that the membrane forms a surface that is in contact with the breathing gas.
However, Kiesele-642 teaches the membrane (membrane 9, column 19) forms a surface that is in contact with gas (column 3 line 17-19, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 such that the membrane forms a surface that is in contact with the breathing gas as taught by Kiesele-642 as this is a known construction of electrochemical cell (Kiesele-811: paragraph states electrodes may be as described in DE 19939011, the German publication of Kiesele-642).
In regards to claim 13, Kiesele-811 discloses an electrochemical cell method comprising: providing an electrochemical cell with electrodes (paragraph 11) to form a filter for the alkyl phenol; the filter having an absorption filter having an absorbent for the alkyl phenol, wherein the absorbent for the alkyl phenol is comprised of activated carbon and/or silicon dioxide (paragraph 32), and applying an electrical potential to the electrodes for the oxidation of the alkyl phenol (paragraph 33), wherein the electrodes comprise a working electrode (measuring electrode, paragraph 33 line 3), wherein breathing gas sweeps over the working electrode (paragraph 33 line 3-4).
While Kiesele-811 does not explicitly teach filtering or oxidation of the alkyl phenol, it is known that electrochemical detection of propofol is achieved by oxidation of the phenol structure (Li: paragraph 23 line 18-21).  Further, the instant specification states that oxidizing the alkyl phenol removes it from the gas stream (paragraph 11).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of Kiesele-811 to be used as a filter by oxidizing the alkyl phenol in the breathing gas stream to remove it from said stream as Li teaches that this is a byproduct of exposing the alkyl phenol to the electrochemical cell.
Kiesele-811 does not teach the electrodes comprising a second-order conductor, a counterelectrode, the working electrode being connected to via the second-order conductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode at a working potential of 100 mV to 500 mV.
However, Li teaches an electrochemical cell operating at a working potential 0.51V (paragraph 56).
While the teaching of Li is not within the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a working potential of 100 m – 500 mV as taught by Li as it is known that a lower working potential may decrease the background signal (Li: paragraph 23 line 23-24).
Further, Kiesele-642 teaches a second-order conductor (electrolyte 7, column 3 line 9; Ng: an “electrolyte” is an electric conductor that transports electric current via the motion of ions, paragraph 38); and a counterelectrode (counterelectrode 3, column 3 line 4-5), the working electrode (measuring electrode 2) being connected via the second-order conductor to the counterelectrode (Fig 1); a reference electrode (reference electrode 4, column 3 line 5-6), whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode (column 3 line 24 and 24-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode as taught by Kiesele-642 as this is a known construction of electrochemical cell (Kiesele-811: paragraph states electrodes may be as described in DE 19939011, the German publication of Kiesele-642).
In regards to claim 14, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 13 and Kiesele-811 further discloses further comprising connecting the electrochemical cell to a ventilation system comprising a breathing gas flow (breathing gas line 1) arrangement through which a breathing gas containing an alkyl phenol flows (detection of propofol in exhaled gases, paragraph 23).
In regards to claim 17, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 14 and the combination further discloses wherein the alkyl phenol comprises propofol (Kiesele-811: paragraph 11 and 23) and wherein a concentration of propofol is determined based on the oxidation of the alkyl phenol (Li: paragraph 23 line 18-21).
In regards to claim 18, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 14 and Kiesele-811 further discloses a sensor for determining a concentration of the alkyl phenol (propofol sensor 5 measures concentration of propofol, paragraph 23).
In regards to claim 19, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 13 and the combination further discloses wherein the electrochemical cell has an electrical power connection for applying an electrical potential to the electrodes to form a switchable filter, which can be switched electrically on and off wherein the oxidation of the alkyl phenol occurs when the switchable filter is electrically on (Kiesele-811: paragraph 33), the filter having a sleeve (Kiesele-642: housing 6, see Annotated Fig) and wherein the electrochemical cell devices a gas flow path (Kiesele-642: housing 6 has opening through which membrane 9 is exposed to gas, column 3 line 17-19, Fig, as the gas must pass over the cell, it defines a path for the gas).
In regards to claim 21, Kiesele-811 discloses an electrochemical cell method comprising: providing an electrochemical cell with electrodes (paragraph 11) to form a filter for the alkyl phenol; the filter having an absorption filter having an absorbent for the alkyl phenol, wherein the absorbent for the alkyl phenol is comprised of activated carbon and/or silicon dioxide (paragraph 32), and applying an electrical potential to the electrodes for the oxidation of the alkyl phenol (paragraph 33), wherein the electrodes comprise a working electrode (measuring electrode, paragraph 33 line 3), wherein breathing gas sweeps over the working electrode (paragraph 33 line 3-4).
While Kiesele-811 does not explicitly teach filtering or oxidation of the alkyl phenol, it is known that electrochemical detection of propofol is achieved by oxidation of the phenol structure (Li: paragraph 23 line 18-21).  Further, the instant specification states that oxidizing the alkyl phenol removes it from the gas stream (paragraph 11).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of Kiesele-811 to be used as a filter by oxidizing the alkyl phenol in the breathing gas stream to remove it from said stream as Li teaches that this is a byproduct of exposing the alkyl phenol to the electrochemical cell.
Kiesele-811 does not teach the electrodes comprising a second-order conductor, a counterelectrode, the working electrode being connected to via the second-order conductor to the counterelectrode.
However, Kiesele-642 teaches a second-order conductor (electrolyte 7, column 3 line 9; Ng: an “electrolyte” is an electric conductor that transports electric current via the motion of ions, paragraph 38); and a counterelectrode (counterelectrode 3, column 3 line 4-5), the working electrode (measuring electrode 2) being connected via the second-order conductor to the counterelectrode (Fig 1); a reference electrode (reference electrode 4, column 3 line 5-6), whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode (column 3 line 24 and 24-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode as taught by Kiesele-642 as this is a known construction of electrochemical cell (Kiesele-811: paragraph states electrodes may be as described in DE 19939011, the German publication of Kiesele-642).
In regards to claim 22, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 21 and the combination further teaches an electrochemical cell operating at a working potential 0.51V (Li: paragraph 56).
While the teaching of Li is not within the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a working potential of 100 m – 500 mV as taught by Li as it is known that a lower working potential may decrease the background signal (Li: paragraph 23 line 23-24).
In regards to claim 23, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 22 and the combination further teaches connecting the electrochemical cell to a ventilation system comprising a breathing gas flow arrangement through which the breathing gas containing the alkyl phenol flows (Kielese-811: breathing gas line 1 contains sensor, paragraph 22).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811), hereafter referred to as Kiesele-811, in view of Li (US 2012/0277613), Kiesele (US 6607642), hereafter referred to as Kiesele-642 as evidenced by Ng (US 2018/0114849) as applied to claim 1 and 13 above and in further view of Parthasarathy (US 2016/0213879).
In regards to claim 2, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 1 and the combination further teaches wherein the electrochemical cell defines a gas flow path (Kiesele-642: housing 6 has opening through which membrane 9 is exposed to gas, column 3 line 17-19, Fig, as the gas must pass over the cell, it defines a path for the gas).
Kiesele-811 does not disclose wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber.
However, Parthasarathy teaches wherein the breathing gas flow arrangement comprises a rebreathing circuit system (closed circuit breathing circuit, paragraph 28) with a carbon dioxide absorber (CO2 removal system 110, paragraph 84 line 18) and the exhaled breathing gas is returned again to the breathing person after a processing step (paragraph 83 line 17-20), wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber (paragraph 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber as taught by Parthasarthy as a closed circuit breathing system would prevent loss of treatment gasses (Parthasarthy: paragraph 9 line 6-9) and the carbon dioxide absorber would prevent a dangerous buildup of carbon dioxide in the system (Parthasarthy: paragraph 118 line 5-7).

    PNG
    media_image1.png
    618
    584
    media_image1.png
    Greyscale

Annotated Fig
In regards to claim 3, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng and in view of Parthasarathy teaches the device of claim 2 and the combination further teaches wherein the carbon dioxide absorber contains calcium hydroxide (Parthasarathy: paragraph 50).
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811), hereafter referred to as Kiesele-811, in view of Li (US 2012/0277613), Kiesele (US 6607642), hereafter referred to as Kiesele-642 as evidenced by Ng (US 2018/0114849) as applied to claim 1 and 13 above and in further view of Parthasarathy (US 2016/0213879)
In regards to claim 15, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the method of claim 14.
Kiesele-811 does not disclose wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber.
However, Parthasarathy teaches wherein the breathing gas flow arrangement comprises a rebreathing circuit system (closed circuit breathing circuit, paragraph 28) with a carbon dioxide absorber (CO2 removal system 110, paragraph 84 line 18) and the exhaled breathing gas is returned again to the breathing person after a processing step (paragraph 83 line 17-20), which processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber (paragraph 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber as taught by Parthasarthy as a closed circuit breathing system would prevent loss of treatment gasses (Parthasarthy: paragraph 9 line 6-9) and the carbon dioxide absorber would prevent a dangerous buildup of carbon dioxide in the system (Parthasarthy: paragraph 118 line 5-7).
In regards to claim 16, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng  and in view of Parthasarathy teaches the method of claim 15 and the combination further teaches wherein the carbon dioxide absorber contains calcium hydroxide (Parthasarathy: paragraph 50).
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
In regards to the arguments concerning the independent claims, applicant’s arguments are not persuasive.  The prior art of record teaches all of the elements of the claimed filter as well as the reactive nature of the electrochemical cell which oxidizes the relevant substance (Kiesele-811: paragraph 33-34; Li: paragraph 23 line 18-21).  As applicant’s own disclosure states that oxidation of the substance removes it from the gas stream (Specification: paragraph 11), therefore the operation of the prior art device would act as a filter.  Further, Kiesele-811 provides teaching of an absorbent filter with the requisite materials as stated in the amended claim and the prior art of record teaches the further structure and operation parameters as claimed.
Arguments concerning the use of Parthasarathy and Ng are unpersuasive as neither are called upon to teach filtration, rather they are used to teach in other components or general working conditions respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785